Citation Nr: 1204780	
Decision Date: 02/07/12    Archive Date: 02/16/12

DOCKET NO.  03-32 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for psoriasis.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

C. Fleming, Counsel



INTRODUCTION

The Veteran had active military service from April 1966 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, in which the RO denied the Veteran's petition to reopen a previously denied claim for service connection for psoriasis.  

The Board subsequently reopened the case and remanded it on its merits, most recently in April 2011, for further evidentiary development and adjudication.  In the April 2011 remand, the Board instructed the agency of original jurisdiction (AOJ) to provide the Veteran with a VA examination, and then re-adjudicate the claim.  The AOJ scheduled the Veteran for a VA examination, which was conducted in November 2011.  The Veteran was then provided a supplemental statement of the case (SSOC) in November 2011, in which the RO again denied the Veteran's service connection claim.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  


FINDING OF FACT

Any psoriasis from which the Veteran currently suffers is not related to military service or an event of service origin.


CONCLUSION OF LAW

The Veteran does not have psoriasis that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

In this case, the Board finds that all notification and development action needed to arrive at a decision on the claim on appeal has been accomplished.  

In this respect, through July 2002 and August 2007 notice letters, the Veteran received notice of the information and evidence needed to substantiate his claim.  Thereafter, the Veteran was afforded the opportunity to respond.  Hence, the Board finds that the Veteran has been afforded ample opportunity to submit information and/or evidence needed to substantiate his claim.  

The Board also finds that the July 2002 and August 2007 notice letters satisfy the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letters, the RO also notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA specifically ask the claimant to provide any pertinent evidence in his possession).  These requirements were met by the aforementioned letters.  The Board notes that although notice regarding an award of an effective date or rating criteria was not provided prior to the initial adjudication of the Veteran's claim, see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), such notice was provided in a March 2006 letter to the Veteran, after which his claim was re-adjudicated by the AOJ.  Thus, the Board does not now have such issues before it.  Consequently, a remand for additional notification on these questions is not necessary.  Nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the requirements of the VCAA.  

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claim on appeal.  The Veteran underwent VA examination in November 2011; report of that examination is of record.  In that connection, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the November 2011VA examination obtained in this case is adequate as it is predicated on consideration of all of the pertinent evidence of record, to include the statements of the Veteran and his representative, and shows that the examiner conducted full examination of the Veteran.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claim on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

In addition, service treatment records, as well as records of the Veteran's post-service VA medical treatment, have been associated with the file.  The Veteran has further been given the opportunity to submit evidence, and he and his representative have provided written argument in support of his claim.  Otherwise, neither the Veteran nor his representative has identified, and the record does not indicate, existing records pertinent to the claim that need to be obtained.  Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires:  (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  Further, it is not enough that an injury or disease occurred in service; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

Regarding diagnosis of the Veteran's psoriasis, the Board first acknowledges that the Veteran's service treatment records reflect that he was noted at his October 1965 entrance medical examination to have normal skin.  He was seen in November 1969 for complaints of a rash on his elbow, but no diagnosis was assigned at that visit.  He was treated the next month for hepatitis but was found at that time to have normal skin coloration with no lesions noted.  Post-service medical records reflect that the Veteran was treated for tinea cruris during a hospitalization in August 1971 and was noted to have psoriasis on his scalp and left ear in May 1976.  He was again seen in 1983 for complaints of a rash over his body that was identified as "probably fungus."  Treating VA physicians noted in July 1992 that he reported a twenty-plus-year history of psoriasis that was "out of control."  Similarly, VA doctors assigned the Veteran a diagnosis of psoriasis in September 1992 that was confirmed by a private physician, who submitted a letter in November 1992 stating that he had treated the Veteran from 1986 to 1989 for psoriasis.  Since that time, the Veteran has continued to seek treatment for his psoriasis from VA treatment providers, who have noted on multiple occasions that the Veteran reports having first experienced symptoms of psoriasis around 1970, while he was on active duty.  

The Veteran was provided a VA examination in July 1997 in which he was again diagnosed with psoriasis that he reported having first developed while on active duty.  However, the examiner did not offer an etiological opinion relating to the diagnosis.  The Veteran again underwent VA examination in November 2011, pursuant to the Board's April 2011 remand.  Report of that examination reflects that the VA examiner reviewed the Veteran's claims file and conducted a full physical examination.  The examiner acknowledged the Veteran's report of having first experienced a rash on his skin during service, following a sunburn.  The examiner diagnosed the Veteran with psoriasis but opined that it was less likely than not related to service.  In so finding, the examiner reasoned that there was no objective evidence that the Veteran had been treated for psoriasis either during or shortly after service, or at any point prior to the first diagnosis of psoriasis in 1976.  In so finding, the examiner noted that psoriasis is "distinct in its presentation and it is very doubtful" that the Veteran's in-service or post-service treatment providers would have misidentified the disorder at its onset or at any point prior to the 1976 initial diagnosis. 

The Veteran has also submitted statements to VA in support of his service connection claim.  To that end, the Veteran has stated on multiple occasions, including a March 2007 statement in support of his claim, that he first experienced symptoms of psoriasis on board ship while on active duty and has continued to experience the same symptoms since that time.  

Upon consideration of the above evidence, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for psoriasis.  The Board concedes that VA examination confirms that the Veteran currently suffers from psoriasis.  The Board concludes, however, that the greater weight of the evidence is against the claim.  Here, upon consideration of the medical evidence of record and the Veteran's statements, as well as a thorough physical examination of the Veteran, the VA examiner found, based on the record, no link between any current disability and military service.  Noting that the unique presentation of psoriasis renders it unlikely that any treatment provider would have failed to diagnose psoriasis had it been present at any time prior to the initial 1976 diagnosis, the VA examiner gave as his medical opinion that it was not at least as likely as not that any current psoriasis was related to the Veteran's military service.  

The Board finds persuasive the absence of medical evidence to support a finding of a nexus between the Veteran's service and his current psoriasis.  In that connection, the Board notes that the medical opinion submitted by the VA examiner acknowledged the Veteran's complaints of skin problems that began in service but nonetheless concluded that it was less likely than not that the Veteran's current psoriasis was in fact related to service.  In so finding, the examiner reasoned that the presentation of psoriasis is distinctive, rendering it unlikely that any treatment provider treating the Veteran prior to his initial 1976 diagnosis of psoriasis would have failed to notice and diagnose the disorder if it had in fact been present prior to that time.  This opinion evidence is not contradicted by any other medical evidence of record; there is simply no medical evidence in the record supporting a finding of an etiological relationship between the Veteran's time in service and his current psoriasis.  The opinion is supported by the fact that the Veteran was seen in 1969 for a rash and in August 1971 for tinea, and psoriasis, as distinctive as it would have been, was not noticed.

The Board acknowledges that the Veteran has contended, in multiple statements to VA, that he first experienced psoriasis during service, and that similar symptoms have continued to the present.  In this regard, the Board notes that in order for the Veteran's claim of service connection for psoriasis to be granted, the record would have to contain competent and credible evidence linking his current disability to his military service.  As discussed above, the VA examiner considered the Veteran's contentions as well as the available medical evidence in specifically concluding that it is less likely than not that any current psoriasis is etiologically linked to service.  The examiner offered a clear explanation for his opinion, relying on the Veteran's medical history and his medical expertise, as well as current medical knowledge, in concluding that any connection between the Veteran's currently diagnosed psoriasis and service would be doubtful.  In so concluding, the examiner reasoned that the Veteran's currently diagnosed skin disorder-psoriasis-has a distinctive presentation and that his treatment providers would not likely have overlooked or misdiagnosed the disorder at any point prior to the 1976 initial diagnosis of psoriasis.  In other words, the examiner considered the contentions made by the Veteran and discounted them.  

Furthermore, as a layperson without the appropriate medical training and expertise, the Veteran is simply not competent to provide a probative opinion on a medical matter, such as an etiological relationship between current psoriasis and military service.  See Bostain, 11 Vet. App. at 127.  As noted above, the Board acknowledges that the Veteran has reported that he first experienced problems with psoriasis during service that has continued to the present.  The Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge (i.e., experiencing symptoms either in service or after service).  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition, (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr, 21 Vet. App. 303.  However, in this instance, the Veteran's report of in-service skin problems, and the alleged continuity of symptomatology related to psoriasis, is not supported by the other evidence, particularly the VA examiner's opinion, who examined the Veteran, considered his contentions, and nevertheless concluded that the Veteran's version of events was not the likely explanation.  

Relevant law and regulations do not provide for the grant of service connection in the absence of competent evidence linking the current disability to service.  The Board is satisfied that the VA examiner's opinions are adequate for deciding this appeal.  The VA examiner's November 2011 medical opinion, which is based on the entire record, including the Veteran's own history, is that the Veteran's psoriasis is not at least as likely as not related to military service.  Because the VA examiner's opinion is not controverted by any other evidence of record, in light of the foregoing analysis and the underlying facts, the Veteran's service connection claim for psoriasis must be denied.

Based on a review of the foregoing evidence and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for psoriasis.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for psoriasis is denied.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


